Citation Nr: 1537415	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  05-30 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to February 4, 2004 for residuals of a left knee injury with traumatic arthritis and meniscectomy, and for a rating in excess of 30 percent from February 4, 2004 to June 27, 2007 based on extraschedular consideration under 38 C.F.R. § 3.321(b).

2.  Entitlement to a rating in excess of 10 percent for laxity of the left knee from June 12, 2003 to June 27, 2007 based on extraschedular consideration under 38 C.F.R. § 3.321(b).

3.  Entitlement to a rating in excess of 10 percent for limitation of extension of the left knee from May 27, 2005 to June 27, 2007 based on extraschedular consideration under 38 C.F.R. § 3.321(b).

4.  Entitlement to a rating in excess of 30 percent for a total left knee replacement from August 1, 2008 to August 22, 2010, and from October 1, 2010.

5.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).
6.  Entitlement to an initial rating in excess of 10 percent for a lumbar strain.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2002, July 2003, and June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's appeal was previously before the Board in May 2008, and March 2010.  

The Veteran testified before a Veterans Law Judge (VLJ) at a February 2008 Travel Board hearing.  A transcript of this hearing is of record.  The Veteran was informed, in July 2015 that the VLJ who conducted the hearing was no longer employed by the Board.  He did not respond to an offer to testify at another hearing.  38 C.F.R. § 20.717  (2014).  The Board will therefore adjudicate the appeal without delay.

A Board decision in May 2008 denied the Veteran's claim for an increased rating for his traumatic arthritis, laxity, and limitation of extension of the left knee.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2009, the Court granted a Joint Motion for Partial Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  In review of the JMR it is clear that the May 2008 Board decision was deficient in its failure to address, and discuss extraschedular consideration under 38 C.F.R. § 3.321(b) for the Veteran's left knee disabilities.  The JMR made no reference to the Veteran's underlying symptoms for his left knee traumatic arthritis, laxity, and limitation of extension.  Therefore, the Board interprets the JMR strictly, and will only discuss extraschedular consideration under 38 C.F.R. § 3.321(b).  Also, as a point of clarification, nowhere in the JMR do the parties raise and apply 38 C.F.R. § 4.16(b) to the facts of this case notwithstanding a March 2010 Board Remand suggestion as to otherwise.   

In February 2010, the Veteran submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).  There was additional evidence added to the record after the issuance of the March 2015 rating decision.  The included evidence showed the continued presence of a left knee disability.  The Board found that this additional evidence was cumulative and redundant of evidence already of record and so a solicitation of a waiver was unnecessary.  Id. 

The Board notes that a June 2014 SSOC included the issue of entitlement to a temporary total evaluation beyond the time period of August 23, 2010 to October 1, 2010 because of surgical treatment requiring convalescence for the Veteran's left knee disability.  The record also reflects that the Veteran has appealed the rating assigned to his service connected scars of the left knee.  These issues have not been certified to the Board.  Thus, there is no indication that the RO has completed action on these issues.  Therefore, no action on the part of the Board is required at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to a TDIU, and entitlement to an increased initial rating for a lumbar spine strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to June 27, 2007 the Veteran's residuals of a left knee injury with traumatic arthritis and meniscectomy did not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.

2.  For the period prior to June 27, 2007 the Veteran's laxity of the left knee disability picture did not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.

3.  For the period prior to June 27, 2007 the Veteran's limitation of extension of the left knee did not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.

4.  For the period beginning from June 27, 2007 to August 22, 2010, and for the period beginning from October 1, 2010 the Veteran's total left knee replacement has been manifested by chronic residuals consisting of severe painful motion or weakness (exclusive of the periods of total ratings).


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for the Veteran's residuals of a left knee injury with traumatic arthritis and meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2015).

2.  The criteria for an extraschedular rating for the Veteran's laxity of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3.  The criteria for an extraschedular rating for the Veteran's limitation of extension of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 5261 (2015).

4.  The criteria for a disability rating of 60 percent for a total left knee replacement have been met (exclusive of the periods of total ratings).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in July 2002, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The July 2002 VCAA letter was sent prior to the first rating decision in September 2002.  Therefore, VA fulfilled its duty to notify. 

The JMR instructed the Board to review the Veteran's left knee condition prior to his left knee total placement in June 2007 for extraschedular consideration.  The March 2010 Board remand instructed that the Veteran's claim be referred to the VA Director of Compensation and Pension Service for extraschedular consideration.  The Board specifically instructed the Director to review the Veteran's left knee traumatic arthritis and meniscectomy, laxity, limitation of extension, and total knee replacement under 38 C.F.R. § 3.321(b).  A memo from the Director of Compensation Service which discussed the Veteran's left knee symptomology, medical history, and employment history was associated with the record in May 2014.  In addition to the referral for extraschedular consideration, the Veteran's Social Security Administration records were associated with the record.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary    

Based on the foregoing actions, the Board finds that there has been substantial compliance with the JMR and the Board's remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

The Veteran underwent a knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in January 2015.  The examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examination included sufficient detail as to the current severity of the Veteran's left knee disabilities, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The results of the January 2015 VA examination were considered in a March 2015 rating decision. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   


Legal Criteria

The Veteran's left knee injury with traumatic arthritis status post partial lateral meniscectomy was rated at 20 percent prior to February 2004, and then rated at 30 percent until June 27, 2007 under Diagnostic Code 5010-5260.  The Veteran's left knee laxity was rated at 10 percent prior to June 27, 2007 under Diagnostic Code 5257.  The Veteran's limitation of extension to his left knee was rated at 10 percent prior to June 27, 2007 under Diagnostic Code 5261.  Beginning from June 27, 2007 the Veteran's left knee was rated between 30 percent and 100 percent under Diagnostic Code 5055.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Diagnostic Code 5010 pertains to rating arthritis due to trauma, substantiated by x-ray findings, and provides that this disorder is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003 arthritis is rated on the basis of the limitation of motion of the affected joint.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.  

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).

Under DC 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 990 (2004).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (1998).

Under DC 5055, a minimum 30 percent rating is warranted for a prosthetic replacement of the knee joint.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The maximum 100 percent rating is warranted for one year following implantation of the prosthesis.  38 C.F.R. § 4.71a.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

VA regulations allow for an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  38 C.F.R. § 3.321(b)(1)  (2014); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  An extraschedular rating is applicable only as to a single, i.e., individual, service-connected disorder and not the collective or cumulative impact of multiple service-connected disorders.  See Johnson  v. Shinseki, 26 Vet. App. 237, 241 - 45 (2013) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts

An orthopedic outpatient note from August 2002 shows that the Veteran stated that he was unable to perform his job as a driver due to his knee, and requested surgery.  The Veteran did not show effusion, had tenderness in the medial and lateral joint, with active range of motion from 0 to 95 degrees.  The P.A. stated that the Veteran was too young and active to consider total knee arthroplasty, although it was a possibility for the future.  The Veteran was referred to vocational rehab, and told to lose 40 pounds.  The P.A. stated that the Veteran was currently rated at 10 percent which should be increased.  In February 2003 the Veteran complained of chronic knee pain.  

In June 2003 the Veteran underwent a VA joints examination for his left knee.  The examiner stated that the Veteran had a long history of worsening knee pain, with degenerative joint disease of the left knee shown on X-Ray.  The Veteran received knee injections which did not give him relief.  The Veteran stated that he was currently employed as a security guard, and was previously a truck driver, and that he had increased knee pain with both of his occupations.  The Veteran's gait showed a limp to his left lower extremity, and the examiner noted that the Veteran uses a cane in his right hand.  The examiner noted the Veteran's left knee scars, and stated that the Veteran did not have underlying tissue or tenderness with superficial palpation.  The Veteran did not demonstrate effusion.  Range of motion testing revealed movement to 110 degrees with pain past 90 degrees.  The Veteran was given an impression of degenerative joint disease of the left knee and it was determined that the Veteran was not yet a candidate for total knee replacement.  

An August 2003 VAMC note revealed that the Veteran did not have evidence of acute fracture dislocation or focal osseous abnormality to the Veteran's left knee.  

In February 2004 the Veteran underwent a VA joints examination for his left knee.  The examiner stated that the Veteran's left knee pain had progressively worsened, and that he developed instability, which requires the use of a brace and a cane.  The Veteran stated that he can feel bone to bone.  The Veteran complained of constant pain, and that he wakes up at night with pain.  The Veteran also relayed that he had fallen due to his instability.  A physical examination of the Veteran's left knee showed that the Veteran had a suggestion of effusion, that he had flexion to 60 degrees with pain at 30 degrees, and extension to 0 degrees.  

In correspondence received in June 2004, a medical document shows that the Veteran's condition was restricted and that the Veteran was not to have prolonged, standing, sitting, or walking, with bending or stooping.  An August 2003 VAMC note stated that the Veteran complained of chronic pain, stiffness, and occasional swelling in his left knee.  The examiner noted that usually the Veteran's pain and swelling in his knees was associated with activity such as long periods of standing or walking, or with periods of inactivity.  The Veteran's range of motion was to 110 degrees, was stable with varus and valgus stress, with mild medial joint line tenderness, and with no effusion.  A May 2004 vocational rehabilitation counselor wrote on behalf of the Veteran that he was unable to perform a job involving physical labor or movement, without further aggravation to his service connected disabilities.  Lay statements indicate that the Veteran was unable to play recreational activities, and that the Veteran suffered from chronic pain to his left knee. 

In May 2005 the Veteran underwent a VA joints examination.  The examiner stated that the Veteran suffers from chronic pains to his left knee every day, all day, which has existed for approximately six years.  The Veteran stated that his pains are sharp and ache, which he rated at about a nine out of ten.  The Veteran also stated that his pain is aggravated by walking, standing, sitting, stooping, or climbing stairs.  The examiner also reported that the Veteran uses a cane daily, and wears a knee brace at all times.  The Veteran stated that his occupational activities aggravate his left knee.  The examiner also found that the Veteran's knee locks up easily and could cause falling.  A physical examination of the Veteran's left knee showed: swelling, tenderness medially and laterally, flexion to 50 degrees with pains laterally and medially at 50 degrees minus 90 degrees secondary to pain, extension was -5 to 10 degrees with pain laterally and medially, laxity was present, and stable medial and lateral collateral ligaments.  Range of motion produced some weakness.  A further review of the Veteran's left knee showed moderate degenerative joint disease which was tricompartmental, which is worst in the medical compartment where there is near bone on bone apposition, persistent from August 2003.  No acute fracture or dislocation was found.

A January 2006 work restrictions opinion was submitted on behalf of the Veteran.  The opinion determined that the Veteran was capable of light duty, with the restrictions of: no prolonged standing/walking, no prolonged sitting, and no bending/stooping.  The doctor also stated that due to the Veteran's service connected disabilities, the Veteran should not perform work duties that include more than a quarter of the time walking, running, climbing stairs, lifting, or bending.   

In April 2007 the Veteran underwent a VA joints examination.  The Veteran was currently treating his left knee pain with a Fentanyl patch.  The Veteran stated that due to his condition it took him a long time to do his patrols as a security officer.  The Veteran's left knee showed no effusion, global tenderness to palpation of the entire knee joint, and stable ligaments.  Range of motion testing revealed extension to 0 degrees and flexion to 30 degrees, after repetitive motion the Veteran exhibited extension to 0 degrees and flexion to 42 degrees.  The examiner stated that there was no apparent weakness, fatigability, or loss of coordination during or following repetitive range of motion testing.  The Veteran complained of pain through the entire arc of flexion.  The examiner opined that loss of motion may have been somewhat due to lack of effort.  No fracture or dislocation was noted.  

On June 27, 2007 the Veteran underwent a left knee total knee arthroplasty.  A July 2007 progress note shows that the Veteran was issued a walker with wheels for his left knee disabilities.  

The Veteran testified at a travel Board hearing in February 2008.  The Veteran stated that when he tries to stand his knee collapses, that he must walk with a cane, that he previously wore a knee brace, that he cannot walk downstairs, cannot stay seated for a long time, his knee pops when he walks, and that he essentially has constant pain.  The Veteran stated that his June 2007 knee replacement did not resolve his knee complaints.  The Veteran reiterated his complaints of standing, walking, and bending.  The Veteran also stated that his instability to his knee did not resolve.

VAMC records show that the Veteran had a revision to his total knee arthroplasty in May 2008 which required an operation.  A dentistry note from later in May 2008 stated that the Veteran was in a wheel chair due to his recent knee replacement.

In August 2009 the Veteran underwent a VA joints examination.  The examiner stated that after the Veteran's total knee replacement he had several episodes of collapsing and buckling due to the knee.  The Veteran complained of daily pain that he rated at 6/10 that increases to 8/10 with activity.  The Veteran stated that he had generalized knee pain of an achy nature, had no complaints of clicking or popping, and had episodes of giving way and buckling that caused him to stumble.  The Veteran used a cane for ambulation.  The Veteran stated that he had no flare-ups which required self-imposed bedrest but that he had episodes of increased pain that require rest.  The veteran stated that he had difficulty with prolonged walking, stairs, household chores and yard work.  The Veteran stated that he left his job, and had no history of further injury, surgery, or hospitalization.  The Veteran stated that he could walk a quarter of a mile before needing to rest.  Range of motion testing showed movement to 95 degrees with pain at 95 degrees.  The Veteran
did not exhibit any increased fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing and did experience increased pain on repetitive motion testing.  

A surgery operative note from August 2010 shows that the Veteran had another revision of his left knee replacement using a thicker polyethylene.  

A July 2011 VA joints examination shows that the Veteran stated that he experienced daily pain, had to use a walker for instability, and would fall without the use of the walker.  The Veteran stated that he takes Hydrocodone daily for his pain.  The Veteran showed flexion to 85 degrees and extension to 0 degrees.  The examiner noted that the Veteran did not have loose motion in his prosthesis, and that there was no severe painful motion or weakness.  

In May 2014 an extraschedular opinion from the Director of Compensation was associated with the Veteran's record.  The memo noted the Veteran's award of SSA disability benefits partially due to his left knee, the Veteran's last full time employment on June 26, 2007 as a security guard, the Veteran's range of motion from 2002 to 2007, the Veteran's October 2007 Vocational Rehabilitation and Employment assessment, the Veteran's Board hearing, and the July 2011 VA examination among other evidence.  With regard to 38 C.F.R. § 3.321(b) the Director found that the Veteran's left knee condition did not present evidence of an exceptional or unusual disability picture, such as, marked interference with employment or frequent periods of hospitalization, which would render the application of the current rating criteria inadequate for the Veteran's left knee disabilities.  The Director also denied ratings higher than those assigned to the Veteran based on an extraschedular basis.  

The Veteran underwent a knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in January 2015.  The examiner noted the Veteran's left knee replacements in 2007, 2008, and 2010.  The Veteran complained of pain and instability to his left knee.  The Veteran reported that he experiences flare-ups over twenty times a year, which last a few days and are mild to moderate in nature.  The Veteran had left knee flexion to 90 degrees, and extension to 0 degrees, with pain beginning at 10 degrees.  The Veteran's results were unchanged after repetitive use testing.  The examiner noted that the Veteran did not have additional limitation in range of motion after repetitive use.  The examiner noted that the Veteran has functional loss and/or functional impairment to his knee with symptoms of: less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuses, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  During flare-ups the examiner stated that the Veteran was limited by pain, weakness, fatigability, and incoordination.  Tenderness, with moderate instability was noted.  The examiner stated that the Veteran did not have evidence of recurrent patellar subluxation/dislocation.  The residuals from the Veteran's surgical procedures, was chronic residuals consisting of severe painful motion or weakness.  The examiner noted that the Veteran uses a walker.  The examiner found that the functional impact to the Veteran was that the Veteran was only able to walk a few blocks with his walker, and could only stand for a few minutes.     

The Board also notes the vast amount of VAMC treatment which shows a long history of limitation of motion to the Veteran's knee, buckling, pain, and request for a motorized scooter throughout the appeal period.

Extraschedular Analysis Prior to Total Knee Replacement

In light of the above, the Board finds the schedular rating criteria do in fact describe the Veteran's left knee disabilities (traumatic arthritis, laxity, limitation of extension) and its level of disability for the period prior to the Veteran's left knee replacement in June 2007.  The evidence shows that the Veteran's left knee resulted in pain, weakness, instability, and limitation of motion.  The Veteran also had difficulty standing, sitting, walking, and required a cane or walker as the result of the pain, weakness, instability, and limitation of motion.  These symptoms are expressly considered by the current Diagnostic Codes under which the Veteran's disability is rated.  The Veteran's pain and original knee complaints are contemplated under Diagnostic Codes 5010-5260, the Veteran's instability and weakness is contemplated under Diagnostic Code 5257, and the Veteran's limitation of extension is contemplated under Diagnostic Code  5261.  Furthermore, the schedular criteria for rating disabilities of the knees also include consideration of functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board finds that the schedular criteria reasonably contemplate all the Veteran's symptoms.    

The Board finds that these symptoms are not so exceptional for a knee disability as to render the schedular rating criteria inadequate as contemplated by 38 C.F.R. § 3.321(b)(1).  In the JMR, the parties found that the Board failed to provide an adequate statement of reasons and bases for declining to refer the Veteran's rating claim for extraschedular consideration in light of evidence that the Veteran's "left-knee disability interfered with his ability to maintain employment."  In this regard, the parties observed that "the evidence of record established that in August 2002, [the Veteran] was no longer able to perform his duties as a truck driver due to his left knee arthritis.  The evidence further established that in June 2003, [the Veteran] had obtained alternative employment as a security guard, which required him to be on his feet for long periods of time and worsened his condition. In August 2003, [the Veteran] was given employment restrictions of no prolonged standing, walking, sitting, bending and stooping and lifting no more than 15 pounds.  In May 2005, [the Veteran] reported that his left knee disability was affecting his job as a security officer.  In January 2006, [the Veteran] reported problems with performing his duties as a security guard."  The Board, however, observes that before step two under Thun is considered, step one has to be met.  Here, step one under Thun has not been met.  Quite simply, the Veteran's left knee symptoms are the symptoms expected of an individual with a knee disability.  The Veteran has not described any unusual or exceptional features associated with his left knee disability or described how his left knee disability has impacted him in an unusual or exceptional manner.  Indeed, it is important to point out that under 38 C.F.R. § 4.1 (2015), "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Thus, based on all the evidence of record, the Veteran's left knee disabilities prior to June 2007 do not warrant extraschedular ratings.    

Analysis Post Total Knee Replacement 

Based on the treatment records, VA examinations, and credible lay statements, and the approximating principles of 38 C.F.R. § 4.7, the benefit of the doubt doctrine of 38 U.S.C.A. § 5107(b), the Board finds that the severity of the Veteran's residuals, left knee pain status post left total knee arthroplasty approximate more closely approximate chronic residuals of severe weakness due to instability, pain, interference with mobility, and decreased endurance, warranting a 60 percent rating effective from June 27, 2007, under DC 5055, excluding the periods of the Veteran's total temporary rating.  38 C.F.R. § 4.71a, DC 5055.  Because DC 5055 contemplates painful and/or limited motion and weakness, rating the Veteran's left knee under Diagnostic Code 5055 and Diagnostic Codes, 5010, 5256, 5257, 5260, or 5261 would compensate the Veteran's symptoms twice.  Double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14 (2014).  The Veteran's complaints of weakness and instability of the knee are part of the basis of the Board's decision to award a higher rating of 60 percent so the assignment of a separate rating under Diagnostic Code 5257 is impermissible as to do so would constitute an act of pyramiding of benefits.  The 60 percent rating contemplates the Veteran's severe complaints, and there is no credible probative evidence of separate and distinct symptomatology that would permit an assignment of additional separate ratings under Diagnostic Codes 5258 or 5259.  
  
Indeed, the January 2015 DBQ supports the Board's finding and is of significant probative value.  The examiner specifically found that the Veteran suffered from chronic residuals consisting of severe painful motion or weakness.  The examiner noted that the Veteran used a walker for locomotion.  Functional loss included less movement than normal, weakened movement, excess fatigability, pain on movement, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  Moreover, the Board finds it significant that the Veteran required two revisions to his knee replacements.  VA treatment records and the lay statements provided by and on behalf of the Veteran also support the Board's determination.  These records contain descriptions of the Veteran's inability to walk long distances without the use of an assistive device and other functional effects as well as descriptions of the Veteran's pain, and instability.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the symptomatology associated with his left knee pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, a 60 percent rating is warranted. 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Here, the Veteran has been awarded a 60 percent rating effective June 27, 2007, for his service-connected residuals, status post left total knee arthroplasty under DC 5055.  The Veteran's symptoms include pain, weakness, and evidence of instability.  In addition, the Veteran has significant functional limitations with lack of endurance and the inability to walk more than short distances without the use of an ambulatory aid.  The evidence of record supports finding that the Veteran's symptomatology more closely approximates the criteria for the 60 percent scheduler rating under DC 5055 based on the principles of 38 C.F.R. §§ 4.7, 4.40, and 4.45.  See Mitchell, 25 Vet. App. at 32.  Thus, the Board finds that the currently assigned scheduler rating reasonably describes the Veteran's disability level and symptomatology and there is no basis for extra-schedular consideration.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted in the introduction, the issue of TDIU is being addressed in the Remand portion below.


ORDER

An extraschedular rating for left knee injury with traumatic arthritis and meniscectomy prior to June 27, 2007 is denied.

An extraschedular rating for the laxity of the left knee prior to June 27, 2007 is denied.

An extraschedular rating for limitation of extension of the left knee prior to June 27, 2007 is denied.

Entitlement to 60 percent, effective June 27, 2007, for left knee replacement is granted (exclusive of the periods of total ratings), subject to the law and regulations governing the payment of monetary benefits.


REMAND

Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) specifically outlines that if the Veteran has filed a Notice of Disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal, and a Statement of the Case (SOC), or Supplemental Statement of the Case (SSOC) must be issued. 

The Veteran filed a NOD in March 2005, initiating the above appeal for an increased rating claim for the Veteran's left knee disability.  In November 2010 the Veteran claimed TDIU, and specifically remarked that he had three surgeries to his left knee.  The Veteran was denied TDIU in an October 2011 rating decision.  A SOC has not been issued to the Veteran for his claim of TDIU.  Thus, as the Veteran's situation is specifically contemplated by Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013), the Veteran should be provided with an SOC that addresses the issue of TDIU.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, the Veteran filed a NOD with the March 2015 rating decision which granted service connection for a lumbar spine strain at 10 percent.  A SOC has not been issued to the Veteran for his claim for an increased initial evaluation for his lumbar spine strain, and for an earlier effective date for his lumbar spine strain.  The Veteran should be provided with an SOC that addresses these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).        

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative must be provided a Statement of the Case on the issue of entitlement to TDIU, entitlement to an increased initial evaluation for the Veteran's lumbar spine strain, and entitlement to an earlier effective date for the Veteran's lumbar spine strain.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


